                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

THURMAN MILLER,                             :
                                            :      Case No. 3:17-cv-00414
           Plaintiff,                       :
                                            :      District Judge Thomas M. Rose
vs.                                         :      Magistrate Judge Sharon L. Ovington
                                            :
COMMISSIONER OF THE SOCIAL                  :      DECISION AND ENTRY
SECURITY ADMINISTRATION                     :
                                            :
           Defendant.                       :

           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (Doc. #18), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on January 10, 2020 (Doc. #18) is
              ADOPTED in full;

      2.      The Motion for Allowance of Attorney Fees filed by Plaintiff’s counsel (Doc.
              #15) is GRANTED, and the Commissioner is directed to pay Plaintiff’s attorney
              fees pursuant to 42 U.S.C. § 406(b) in the total amount of $13,475.00;

      3.      Plaintiff’s counsel is directed to pay Plaintiff the amount—$3,827.00—of
              attorney fees previously awarded counsel under the Equal Access to Justice Act
              (Doc. #14); and

      4.      The case remains terminated on the Court’s docket.

February 12, 2020                                  *s/Thomas M. Rose

                                                           Thomas M. Rose
                                                      United States District Judge
